DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500).
Regarding claim 6, Pimentel teaches a scratch-proof ([0026]) TPU cutting board ([0021]).  Given that the cutting board is used for food preparation ([0001]), it would inherently have no toxicity.
	However, it fails to teach that the TPU composition has magnesium sulfate or a dispersant.
	Idemitsu teaches a resin composition which incorporates magnesium sulfate (Abstract).  Idemitsu teaches that the resin can be used in thermoplastic resins in general ([0039]).  The ratio of resin to filler ranges from 99:1 to 50:59 ([0041]).  The composition also contains a lubricant which is a dispersant ([0041]).  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the magnesium sulfate and lubricant of Idemitsu into the resin cutting board composition of Pimentel.  One would have been motivated to do so in order to receive the expected benefit of improving impact resistance ([0011]) and therefore improve wear resistance.
	It is noted that the limitation “manufactured by the method of claim 1” is a product-by-process limitation, and as such, does not carry much patentable weight.
Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500) and Bae (KR 1011607070, please see machine translation for mapping).
The discussion regarding Pimentel and Idemitsu in paragraph 3 above is incorporated here by reference.
Regarding claim 1, please refer to the above rejection for the compositional requirements of the claim. 
While modified Pimentel teaches the composition of the claim, it fails to teach the method of manufacturing the cutting board.
Bae teaches a TPU cutting board (Abstract) which incorporates additives (Abstract).  It teaches a method which mixes all the materials in a mixing tank (page 5), and then placing them in a dryer to dry and then placing them in an injection molding machine and injection molding the cutting board (page 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the process of Bae to make the cutting board of modified Pimentel.  One would have been motivated to do so in order to receive the expected benefit of using a known manufacturing method to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 3, modified Pimentel teaches that the lubricant or dispersant is present in the amount from 2 to 10 % by weight (Bae, page 3).
Regarding claim 5, modified Pimentel teaches that the drying time is 4 to 6 hours at 80 C (Bae, page 5). 
It would have been obvious to a person of ordinary skill in the art to adjust the temperature higher (above 80) to reduce the drying time (to below 4 hours).   It would have been nothing more than using a known technique in a predictable manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500), Bae (KR 1011607070, please see machine translation for mapping) and Tishkov et al (US 2011/0263764).
The discussion regarding Pimentel, Idemitsu and Bae in paragraph 4 above is incorporated here by reference.
Regarding claim 2, modified Pimentel composition also contains a lubricant which is a dispersant (Idemitsu, [0041]) however, fails to teach the recited zinc stearate or steric acid.
Tishkov teaches a polymeric composition ([0069]-[0070])) which incorporates lubricants such as zine stearate and stearic acid ([0215]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the zinc stearate and stearic acid of Tishkov as the lubricant of modified Pimentel.  One would have been motivated to do so in order to receive the expected benefit of using known lubricants in a typical application to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	As for the 1:1 ratio of the two lubricants, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500), Bae (KR 1011607070, please see machine translation for mapping) and Miyama et al (US 2006/0148934).
The discussion regarding Pimentel, Idemitsu and Bae in paragraph 4 above is incorporated here by reference.
Regarding claim 4, modified Pimentel teaches a method which mixes all the materials in a mixing tank (Bae, page 5), however, fails to teach the time of mixing.
Miyama teaches a process for the production of a resin composition (Abstract) in which the mixing of ingredients occurs from 2 to 60 minutes ([0031]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the mixing of modified Pimentel take the amount of time as taught by Miyama.  One would have been motivated to do so in order to receive the expected benefit of obtaining homogenous mixing (Miyama, [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764